Citation Nr: 1618519	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-36 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain an addendum medical opinion.  The action specified in the May 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for sleep apnea as secondary to his service connected PTSD.  

He was afforded a VA examination in March 2010 to address the etiology of his claimed sleep apnea.  The examiner stated that there "is no evidence to support ptsd as a cause for obstructive sleep apnea."  It was not clear to the Board whether the examiner was concluding that there is no objective evidence in the Veteran's case to support the alleged causal relationship or whether there is no clinical relationship between PTSD and sleep apnea generally, and either way, the examiner did not provide an adequate rationale for his conclusions.  Moreover, the examiner did not address whether the Veteran's sleep apnea has been aggravated by his PTSD.  Accordingly, the Board remanded the Veteran's claim to obtain an addendum medical opinion.

Unfortunately, this addendum opinion is also inadequate.  In the October 2015 opinion, the VA examiner concluded that the Veteran's obstructive sleep apnea is less likely than not secondary to his service connected PTSD, stating:

Obstructive sleep apnea is a medical condition which is caused by variations in craniofacial anatomy, and by the repetitive collapse of the upper pharyngeal airways in the supine position.  PTSD is a mental health condition with a number of sleep disturbances associated with it, but it does not have any etiologic relationship with [obstructive sleep apnea]. 

However, the examiner again failed to address whether the Veteran's obstructive sleep apnea was permanently aggravated (worsened) by his PTSD, even if it was not caused by it, despite noting that PTSD is associated with sleep disturbances.  The May 2015 Board Remand specifically ordered the examiner to render an opinion as to whether there was "a 50 percent or better probability that the Veteran's sleep apnea was caused or permanently worsened by his service-connected PTSD."  

As no aggravation opinion was rendered, there was not substantial compliance with the May 2015 Board remand.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, while the Board regrets the additional delay another remand will cause, the case must be remanded for a new medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claims folder for a VA medical opinion.

After reviewing the record, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's obstructive sleep apnea had onset in service or was caused or permanently aggravated (worsened) by the Veteran's service connected PTSD.
A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

